Court of Appeals
                                 First District of Texas
                                         BILL OF COSTS

                                          No. 01-15-00343-CV

                                          RHR Partners, LLC

                                                   v.

                                        The Arena Group, L.P.

             NO. 2013-25166 IN THE 215TH DISTRICT COURT OF HARRIS COUNTY


TYPE OF FEE            CHARGES                 PAID/DUE               STATUS                 PAID BY
   FILING                $195.00              04/16/2015             NOT PAID                   ANT


  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $195.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this October 30, 2015.